             Case 1:18-mc-00185 Document 2 Filed 12/10/18 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_______________________________________
In re Subpoena matter in                )
                                       )
UNITED STATES OF AMERICA,              )
                                       )
       Plaintiff,                      )
                                       )
       v.                              ) Misc. No. 18-185
                                       )
SHAWN MALLORY,                         )
                                       )
       Defendant                       )
______________________________________ )

                                MOTION TO QUASH SUBPOENA

       The Pretrial Services Agency (“PSA”), by and through undersigned counsel,

respectfully moves to quash the subpoenas issued in this matter. A proposed order consistent

with this motion is attached.

                                  FACTUAL BACKGROUND

       On December 7, 2018, the PSA received a subpoena purportedly issued in a criminal

case now pending in the Superior Court for the District of Columbia, United States v. Mallory,

2016 CF2 13023. A copy of the subpoena is attached as Exhibit A. This subpoena matter was

removed to this Court, consistent with Brown & Williamson Tobacco Corp. v. Williams, 62 F.3d

408, 412-15 (D.C. Cir. 1995). See ECF No. 1. The subpoena is unenforceable and should be

quashed as federal agencies are immune from subpoena demands arising out of state-court

actions, irrespective of whether the subpoena issued from a state court or federal court.

                                          ARGUMENT

        The subpoena served on the PSA is unenforceable as federal agencies are immune from

 subpoena demands arising out of state-court actions, irrespective of whether the subpoena issues

 from a state court or a federal court. See Houston Bus. Journal, Inc. v. Office of Comptroller of
                Case 1:18-mc-00185 Document 2 Filed 12/10/18 Page 2 of 5



 Currency, 86 F.3d 1208, 1212-13 (D.C. Cir. 1996). 1 This Court therefore lack subject matter

 jurisdiction to issue or enforce the subpoenas.

           State-court litigants like Mr. Mallory cannot bypass the limitations on the subpoena

 powers of a state court. See Houston Bus. Journal, 86 F.3d at 1213 (noting that “the federal

 courts are not free-standing investigative bodies whose coercive power may be brought to bear

 at will in demanding documents from others”). 2 The jurisdiction of the federal courts is limited

 and their subpoena power is properly exercised only:

           1.     when the federal court has subject matter jurisdiction over the underlying action;

           2.     under circumstances in which an action is otherwise cognizable in a federal court,
                  see, e.g., Fed. R. Civ. P. 27(a); or

           3.     when the subpoena is “necessary for [a federal] court to determine and rule
                  upon its own jurisdiction, including jurisdiction over the subject matter.”

See id. (quoting U.S. Catholic Conf. v. Abortion Rights Mobilization, Inc., 487 U.S. 72, 79

(1988)). None of those circumstances applies here. Moreover, because this Court’s jurisdiction

in a removed action is derivative of the Superior Court’s jurisdiction, this Court cannot order the

disclosure of materials unless the Superior Court would have jurisdiction to enter such an order.

Id. at 1212; see Santini v. Herman, 456 F. Supp. 2d 69, 71 (D.D.C. 2006).

       As Mr. Mallory seeks to compel testimony and production of documents from the PSA,

the proper procedure is to make an administrative request in accordance with the PSA’s Touhy


       1
          “The courts of the District of Columbia are treated as ‘state’ courts for removal
purposes.” Houston Bus. Journal, 86 F.3d at 413 n.3 (citing Palmore v. United States, 411 U.S.
389, 395 n.5 (1973)); see also 28 U.S.C. § 1451(1).
         2
           In contrast, a federal-court litigant can of course seek to obtain production of
documents from a federal agency by means of a federal subpoena because the United States has
waived its sovereign immunity in federal-court actions. See 5 U.S.C. § 702. In such a case,
neither the Federal Housekeeping Statute, 5 U.S.C. § 301, nor the Supreme Court’s decision in
United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951), authorizes a federal agency to
withhold documents. See Houston Bus. Journal, 86 F.3d at 1212 (quoting Exxon Shipping Co. v.
U.S. Dep’t of the Interior, 34 F.3d 774, 777-78 (9th Cir. 1994)).


                                                   2
               Case 1:18-mc-00185 Document 2 Filed 12/10/18 Page 3 of 5



regulations, not to issue subpoenas from the Civil Division of the Superior Court of the District

of Columbia. See 36 C.F.R. Part 703. 3 As the D.C. Circuit has stated: “If the agency refuses to

produce the requested documents, the sole remedy for the state-court litigant is to file a collateral

action in federal court under the APA.” Houston Bus. Journal, 86 F. 3d at 1212 (footnote omitted)

(citations omitted); see also Cavanaugh v. Wainstein, No. 05-123 (GK), 2007 WL 1601723, at

*4 (D.D.C. June 4, 2007). As this Court lacks subject matter jurisdiction over the subpoena and

cannot compel the PSA’s compliance with it, the subpoena should be quashed.

         Dated: Dec. 10, 2018.

                                 Respectfully submitted,

                                 JESSIE K. LIU, D.C. Bar No. 472845
                                 United States Attorney

                                 DANIEL F. VAN HORN, D.C. Bar No. 924092
                                 Chief, Civil Division

                        By:       /s/ Damon Taaffe
                                 DAMON TAAFFE, D.C. Bar No. 483874
                                 Assistant United States Attorney, Civil Division
                                 555 Fourth Street, N.W.
                                 Washington, D.C. 20530
                                 (202) 252-2544
                                 damon.taaffe@usdoj.gov




3
    On December 7, 2018, the PSA issued a Touhy letter denying plaintiff’s request. See Exhibit B.

                                                   3
             Case 1:18-mc-00185 Document 2 Filed 12/10/18 Page 4 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on this 10th day of December 2018, the foregoing notice was served

on plaintiff’s counsel by First Class mail at:

Frederick D. Iverson
717 D Street, NW, Suite 300
Washington, DC 20004
202-253-4541


                       By:      /s/ Damon Taaffe
                               DAMON TAAFFE, D.C. Bar No. 483874
                               Assistant United States Attorney, Civil Division
                               555 Fourth Street, N.W.
                               Washington, D.C. 20530
                               (202) 252-2544
                               damon.taaffe@usdoj.gov
             Case 1:18-mc-00185 Document 2 Filed 12/10/18 Page 5 of 5



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_______________________________________
In re Subpoena matter in                )
                                        )
UNITED STATES OF AMERICA,               )
                                       )
       Plaintiff,                      )
                                       )
       v.                              ) Misc. No.
                                       )
SHAWN MALLORY,                         )
                                       )
       Defendant                       )
______________________________________ )

                                      [DRAFT] ORDER

        Upon consideration of the Motion to Quash the Subpoenas filed by the Pretrial Services

Agency, for the reasons set forth in support thereof, and upon consideration of the entire record

herein, it is this day of                             , 2018,

        ORDERED that the Motion to Quash the Subpoenas is hereby granted and the matter

dismissed.




                                                     UNITED STATES DISTRICT JUDGE
